DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristian Sullivan on 08/31/21.
The application has been amended as follows: 
In the claims:
1. (Cancelled).

2. (Currently amended) A fuel vapor processing apparatus, comprising:
	a casing including an atmospheric port and a purge port, wherein the casing forms an atmospheric port-side adsorption chamber, an agitation chamber, and a purge port-side adsorption chamber therein, wherein the atmospheric port-side adsorption chamber, the agitation chamber, and the purge port-side adsorption chamber are continuously arranged in a gas flow direction from the atmospheric port through the casing to the purge port;

	a mixer disposed in the agitation chamber and including [[a]]first and second spiral flow forming parts, wherein the first and second spiral flow forming parts include[[s]] a plurality of circumferentially-spaced blades  first spiral flow forming part is disposed at an upstream end [[or]]of the agitation chamber in the gas flow direction and the second spiral flow forming part is disposed at a downstream end of the agitation chamber in the gas flow direction.

3. (Cancelled).

4. (Currently amended) The fuel vapor processing apparatus according to claim 2, wherein the mixer includes an outer circumferential wall extending about at least one of the first and second spiral flow forming parts.

5. (Cancelled).

6. (Cancelled).

7. (New) A fuel vapor processing apparatus, comprising:
	a casing including an atmospheric port and a purge port, wherein the casing forms an atmospheric port-side adsorption chamber, an agitation chamber, and a purge port-side adsorption chamber therein, wherein the atmospheric port-side adsorption chamber, the agitation chamber, and the purge port-side adsorption chamber are continuously arranged in a gas flow direction from the atmospheric port through the casing to the purge port;
	an adsorbent filling the atmospheric port-side adsorption chamber and the purge port-side adsorption chamber, wherein the adsorbent is configured to adsorb and desorb fuel vapor; and


8. (New) The fuel vapor processing apparatus according to claim 7, wherein the mixer includes an outer circumferential wall extending about the spiral flow forming part.

Allowable Subject Matter
Claims 2, 4 and 7-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
OHASHI (US 5,269,837, supplied by Applicant on 08/17/21 IDS) is considered to be the closest prior art of record.
Regarding claim 2, OHASHI discloses a fuel vapor processing apparatus (1, Fig. 1), comprising:
	a casing (10) including an atmospheric port (17) and a purge port (16), wherein the casing forms an atmospheric port-side adsorption chamber (11), an agitation chamber (between 356 and 357, col. 5 lines 13-16), and a purge port-side adsorption chamber (12) therein, wherein the atmospheric port-side adsorption chamber, the agitation chamber, and the purge port-side adsorption chamber are continuously arranged in a gas flow direction from the atmospheric port through the casing to the purge port (dashed arrow flow path, Fig. 1);
	an adsorbent filling the atmospheric port-side adsorption chamber (charcoal 4) and the purge port-side adsorption chamber (polymer absorbent 3), wherein the adsorbent is configured to adsorb and desorb fuel vapor (col. 6 lines 40-47); and
	a mixer (35) disposed in the agitation chamber.
The prior art fails to teach or render obvious the claim limitation “including first and second spiral flow forming parts, wherein the first and second spiral flow forming parts include a plurality of 
Regarding claim 7, OHASHI discloses a fuel vapor processing apparatus, comprising:
	a casing (10) including an atmospheric port (17) and a purge port (16), wherein the casing forms an atmospheric port-side adsorption chamber (11), an agitation chamber (between 356 and 357, col. 5 lines 13-16), and a purge port-side adsorption chamber (12) therein, wherein the atmospheric port-side adsorption chamber, the agitation chamber, and the purge port-side adsorption chamber are continuously arranged in a gas flow direction from the atmospheric port through the casing to the purge port (dashed arrow flow path, Fig. 1);
	an adsorbent filling the atmospheric port-side adsorption chamber (charcoal 4) and the purge port-side adsorption chamber (polymer absorbent 3), wherein the adsorbent is configured to adsorb and desorb fuel vapor (col. 6 lines 40-47); and
	a mixer (351) disposed in the agitation chamber and including a spiral flow forming part (351), wherein the spiral flow forming part includes a plurality of circumferentially-spaced blades or a spiral slope shape (col. 5 lines 16-19) configured to spirally guide gas flowing through the agitation chamber (col. 5 lines 16-19), wherein the spiral flow forming part is disposed at an upstream end (optional limitation) or a downstream end (351 is considered disposed “at” the downstream end of the agitation chamber surrounding 12) of the agitation chamber in the gas flow direction (dashed arrows, Fig. 1).
The prior art fails to teach or render obvious the claim limitation “[the mixer including] a shaft part…and wherein the shaft part extends from the upstream end to the downstream end of the agitation chamber” in the manner defined in the instant claim 7.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747